Explanations of vote
Oral explanations of vote
Mr President, I welcome the appointment of Baroness Ashton as a member of the Commission, and I would like to point out that the very fact that she has been awarded a life peerage speaks for her excellent work for the United Kingdom. I have a firm belief that she will be as worthy a Commissioner as another peer before her. Lord Cockfield was appointed as the United Kingdom Commissioner in 1984 by Margaret Thatcher's government. He had a distinguished career in Brussels, laying the foundation for the single market.
Baroness Ashton would guarantee a place for herself in the history of the European Union by giving momentum to the Doha negotiations. It is a great challenge, but the successful finalisation of the negotiations would help the developing countries immensely.
Mr President, I voted against the joint motion on the European Council summit because of its duplicity over the Irish referendum and its foolish clinging to economically damaging climate-change targets. The communiqué makes a hypocritical affirmation of respect for the Irish rejection of Lisbon, and then immediately sets about insisting, through the coded language of these documents, that the Irish fall into line. The so-called respect for the democratic decision of the voters is patently false.
Now here we all are facing a deep economic crisis, the worst most of us can remember, and the EU is worried about keeping the deck chairs of climate targets in place. Industry and our economies cannot now afford this ever-higher green taxation burden. All we will succeed in doing is expelling more and more of our manufacturing industry to the Far East.
Mr President, I want to mention Amendment 3, where we criticised a number of Commissioners for having downplayed long-standing requests by the European Parliament to propose legislation for better supervision of the financial market. This is the reality of the situation, but I think it is important also to state that Member States must take their share of the blame. Even if the Commission had tried to move I think it would have met with a great deal of resistance. Still, the Commission has a responsibility, and while we have principles-based regulation as opposed to rules-based, it still needs to be rigorous, and light-touch regulation has not worked.
I also want to mention paragraph 20, where Parliament reiterates its respect for the result of the Irish referendum and for the results of the ratification procedures in the other Member States. During the debate on the Irish referendum, it was claimed time and time again that Parliament would not respect the result. Apart from anything else, Parliament has no competence here, and no power to act one way or the other. Still, I welcome the statement, unlike my colleague Mr Allister.
Finally in paragraph 20 I think it is possible to meet the concerns of the Irish people before the European election, but we should not underestimate what is needed here. It also states that Parliament stands ready to offer assistance to forge a broader, more informed consensus. I believe this really should be worded 'to forge a better-informed consensus'.
Mr President, the most dangerous phrase in contemporary politics is 'something must be done'. Politicians have an unreasonable and disproportionate fear of appearing inactive and what that 'something' is, is secondary, as we have seen during the financial crisis. It does not matter what the 'something' is - GBP 500 billion in Britain, EUR 500 billion in Europe, USD 850 billion in the US - alright, that is 'something', let us do it. Never mind what its practical consequences are.
The truth is that you cannot legislate against recessions, any more than you can legislate to order the course of the sun or the moon. What we are seeing now is an inexorable correction to the years of easy credit created by these same governments which kept interest rates too low for too long. That was a political decision and not a market one, and the air that was puffed into the balloon is now rushing out. The only practical change being made by the nationalisation of our banks and by these huge bail-outs is that, instead of cutting taxes to help people through the tough times, we are loading an enormous new additional burden on them. Our taxpayers will pay a heavy price for our conceit.
Mr President, concerning Amendment 9, which my group voted against, it was crucial for the PPE-DE Group that the democratic process should be completed without any short cuts that create a democratic deficit, especially now that, in the case of emission trading, the parliamentary process cannot be described in a flattering manner. We have seen misleading tricks, manipulation and, finally, the rapporteur ignoring the political will of her own group.
This has become even more relevant given the deadlock in the Council last week. The PPE-DE Group has offered a solution to the problem of damaging industry whilst advancing the climate change mitigation. Therefore, not only EU industry but also the trade unions are supporting our benchmarking proposal to replace the costly auctioning system. We are all united in the attempt to reduce harmful emissions. There is no doubt about that.
The question is how to do it. Our first concern must be our planet, but I contend that the measures needed to stop climate change will not be helped by the economic decline of the leading climate-friendly economies leading to unemployment in the EU.
Mr President, the EPLP welcomes the content of this joint resolution and motion regarding the financial climate and the broader economy. As to what we might do next, it is true that Parliament has set out a series of demands - which have been a kind of a wish list, to some degree - and also concrete proposals about what needs to be done. At times we have gone further than the Commission. Indeed, at times - maybe for national reasons or for political interests - we have seen Parliament both water down text and propose good text.
But those calls are quite relevant today and are germane to the condition that we are in. Supervisory structures need, more than ever, to be strengthened, but at the global level, not just at a European level. We have to look outside the European Union. For that, we also need to consider what is happening in terms of development aid around the world. We need to deepen our reserves in terms of dealing with development issues, not walk away from them, and it is hoped that, by doing this, we will reach the kinds of economic equilibrium that is needed around the world. It is our role to draw attention to these issues. It is also our role to do something more about this, and I will submit more on this issue in writing.
Mr President, I should like to summarise the reasons why I voted against the resolution. First, strengthening the state's role is the wrong answer in looking for a way out from the financial turmoil. Second, higher regulation and the creation of a new pan-European supervisory authority without clarification of competences are not a remedy to the crisis. Third, having been rejected by the people of Ireland, the Lisbon Treaty cannot enter into force. That is why the European Council should respect the outcome of the Irish referendum. Fourth, the European Council is not willing to go back on its own unrealistic and extremely expensive targets concerning climate change. This will ultimately harm the living standards of ordinary people.
Mr President, let me begin by saying that it is correct to say that the Lisbon Treaty cannot enter into force until all 27 Member States approve it, but that does not mean that Europe cannot move ahead, and I, for one, do not want to see Europe moving ahead without Ireland. As the Director of Elections for Fine Gael in the recent referendum campaign, I want to make it absolutely clear that the Irish position is, and should be, that we want to be at the centre of Europe. We no longer want to be an island behind an island, dominated by British interests. We respect Britain for having its interests - it is entitled to have them. Our interests lie elsewhere and I do not want any British Member of Parliament standing up here and speaking for my constituents or for Irish interests.
I wish to say that the Fine Gael MEPs in the PPE-DE Group support the general thrust of the report on the European Council meeting, but do not accept that Parliament should consider 'that it is possible to meet the concerns that have been expressed by the Irish people in order to secure a solution acceptable to all before the European elections', as this is a matter for the Irish people to consider, at their discretion and timing. That is the point we need to put on the record.
(CS) I am not very pleased with the content of our joint resolution, nor am I very pleased with the performance of Council President Sarkozy. Despite this, I consider an agreement or at least the ability to agree on some sort of joint approach as a highly important step, since the worst message we could communicate to the people of Europe would be that we are incapable of agreeing on anything. Nevertheless, I would also like to call for a bit of common sense. There are three factors here. One is the financial crisis, of course, the second is the recession and the third applies in essence to the influence of globalisation on our internal market. I have been talking about this for many, many months and even for a number of years. We seem unable to halt the rate of growth in the demands that are made on European industry and we are not even capable of discussing this growth at a WTO level. This incompatibility is a major problem for us.
(DE) Mr President, as we all know, temporary agency work in the European Union is undergoing an enormous increase. This is a good thing on the one hand, as it creates many jobs, but the widely varying national rules have meant that, as a rule, the effects to date have tended to be negative, especially on workers, as it leads to wage dumping as a result of low wages, and thus also to the displacement of local workers. Ultimately, it also leads to distortions of competition, particularly for small and medium-sized enterprises, and has advantages for those taking on as many temporary workers as possible on the cheap.
Therefore, our aim with the directives must be to regulate temporary agency work for the European Union as a whole, and particularly to stipulate that temporary workers be treated as equal to the employees of the user undertakings in terms of working and employment conditions. This would be in the interests of Europe as a business location, and particularly of workers, and would prevent distortion of competition for undertakings.
(PL) Mr President, any amendment to this directive, no matter how relevant, would mean significantly protracting the legislative process, and leave temporary workers without legal protection for a considerable period more. This is a directive which is many years overdue. It is also an expression of the agreements between the social partners. That was why I voted to reject any amendments.
Mr President, I voted for this report because the safety of children who are online is a real concern for me. It is also an issue that is raised by many of my West Midlands constituents. I know that many parents and teachers are increasingly anxious about children accessing material which is inappropriate and potentially dangerous.
The growth of the internet into a powerful worldwide medium has increased the dangers to youngsters throughout the world. Recent research in the UK has revealed that as many as 1 in 10 children who use computer chatrooms have been approached over the internet by paedophiles. In acknowledging that the internet offers a world of entertainment, opportunity and knowledge to children, we must, however, also put in place measures to keep them safe on the internet. I believe it is our responsibility to protect children from harmful material and some of those who conduct online lines.
The European Parliament has a vital role to play in reducing the availability of inappropriate and illegal materials and increasing public awareness of online dangers. I therefore welcome this report and EU efforts to safeguard our children. Children should be able to benefit from all the opportunities this technology offers without fear of those who would cause them harm.
(DE) Mr President, in itself, the Internet is a very positive invention, but it is increasingly being used by criminals, and this has led to an exponential increase in one of the most abominable crimes of all, the trade in child pornography.
If you imagine that last year alone saw a 16% increase in dealing in such material via the Internet - and add to this the fact that over 20 000 children are abused for this purpose, to produce these pictures, in a single year - you have an idea of the dimensions. Our aims must be as follows: zero tolerance in cases of child abuse, tough penalties for the culprits, and maximum protection for children using the Internet.
I welcome the package of measures supported by the European Parliament, which ranges from hotlines to the installation of blocking systems and education to police reinforcement and traceability of financial movements.
This European Parliament report is very important as it sends a very strong signal concerning the protection of the weakest members of our society, our children.
(SK) The internet is a great help but, at the same time, a great danger, especially for children. Children are much more computer-savvy than their parents and therefore adults are often unaware of the huge number of snares which children in particular may encounter in several hours of surfing the internet. I welcome this report and I have voted in favour of it.
I believe that the safe internet programme will help to eliminate the enormous generation gap which exists in respect of internet awareness. We need an information campaign aimed at parents and teachers. I support the establishment of contact points in the individual EU countries, where it will be possible to report illegal activities relating to internet safety.
Matti Juhani Saari in Finland placed on the internet, including the YouTube website, videos which showed him shooting a pistol on a firing range. Ten young people were later murdered by this gun-toting lunatic in a school in the Finnish town of Kauhajoki. Ladies and gentlemen, I believe that through this programme, we will manage to reduce risk levels and to ensure that young people will not have access to such videos on the internet.
(CS) I have supported the Angelilli report because I believe that it will help in the fight against child abuse on the internet. I would like the emphasis to be placed on improving the instruments that are available to police forces. In specific terms, this involves the creation of a European database on child pornography combined with the announcement of the crisis lines which should be available to police forces. This will be a very useful instrument for cases involving the purchase of images through peer-to-peer group communications, as it will allow verification of whether or not a given image has already appeared on the internet and whether investigations have already been carried out in respect of that image, thereby avoiding unnecessary duplications of investigative efforts. One effective measure would also be to monitor traces of payments made on websites containing child pornography, while fully complying with rules on the protection of privacy and banking secrecy.
Experience to date shows that the safety of children on the internet can only be ensured on the basis of a multi-layered approach which includes the involvement of children, families, schools, all telecommunications operators, internet service providers and government bodies. There is a need to raise levels of awareness and prevention which, from a technical standpoint, would assist and facilitate the reporting of cases and would improve the chances of their being investigated by police forces. I firmly believe that the programme on internet safety can contribute towards this.
(CS) Allow me to add to Monday's debate on protecting children using the Internet and other communication technologies. I backed the report, of course, and I warmly welcome it. Nevertheless, in the programme which we approved, there is no emphasis on the standardisation of terminology in relation to dangerous content. The Member States also vary in their views as to what is merely not permitted and what has already been criminalised. This obviously hampers the fight against internet crime, which does not recognise the borders either of states or of continents. For the sake of our children, harmonisation in this area should be our priority, whether we like it or not.
(NL) Mr President, I emphatically voted in favour of this report. It is to be welcomed that Europe wishes to do something to safeguard children from the many dangers which the Internet poses these days. Young people become familiar with the Internet from a very young age, but are also, of course, faced with its dangers.
It is estimated that 9 out of 10 children between the ages of 8 and 16 come into contact with pornographic material on the Internet. Online traders in porn are becoming ever more reckless. Quite apart from the risk of Internet paedophiles and porn traders, there are also online casinos with their aggressive marketing techniques. Particularly young children are not always aware of the dangers involved.
It is therefore up to the parents, schools and teachers, but also politicians, to protect children from all this. They need to both monitor and raise awareness, especially among the youngest members of society, because they are the most impressionable and vulnerable.
(BG) Thank you, Mr President. I voted for the report because I believe it to be exceptionally important. Resolving the wide variety of problems that arise when children use communications technologies in a single document is difficult. This programme is necessary on organisational grounds, however. When debating the impact of the new technologies, we tend to speak of the social, educational, cultural and other benefits and only become aware of the negative effects too late in the day. The existing mechanisms for restricting products which have a negative influence are very important in minimising the risk, but we need to have preventive programmes running alongside these. The point, now that we have a common European Programme, is for each Member State to have its own national programme in this regard. We need to increase society's awareness of the problem, and teach children to use ICT intelligently. Another thing we need to address is the danger of "computer dependence”. Integrated efforts are needed, and that is another role that national governments have to play.
(SK) Mr President, I would like to thank you for giving me the floor and I would also like to thank Mrs Grossetête for the report on the proposed directive, which deals with variations to the terms of marketing authorisations for medicinal products. I supported it in the vote. It represents progress in the harmonisation of laws and in consumer protection, reducing bureaucracy, increasing flexibility and bringing benefits in terms of the safety and awareness of patients. At the same time, it simplifies operations and reduces costs for medium-sized pharmaceutical firms.
I appreciate the clear stand taken by Commissioner Verheugen over counterfeit drugs, low-quality generic drugs that often have no more effect than a placebo and illicit drugs and vaccines, which find their way to European citizens via the black market. Such activities are criminal. In the near future, the Commission will draw up measures to strengthen existing laws in this area so that none of these drugs may be distributed. It will also introduce sanctions against persons operating in this area. The Commissioner has also ensured that effective drugs must be produced on the basis of recognised European standards and manufacturing processes.
(CS) I must respond to today's debate, in which I stated, naturally, that I warmly welcome this report. A requirement was included, however, for all drugs containing the same active ingredient to bear the same company name, in order to avoid patients becoming confused and taking excessively high doses. This may sound sensible to non-specialists, but drugs are constantly being innovated and, moreover, drugs which share the same or similar active ingredients may differ in a range of other constituents. To reproach the Commission for not ordering a standardisation of company names would be absurd, suggesting a failure to understand how the system works, regardless of what powers the European Union may have in general.
Mr President, I am really pleased that the gaps in the 1994 Timeshare Directive are finally being addressed by this Parliament so that consumers can look forward to better protection for their investments. It will also, in the long run, protect up to 40 000 European jobs. I have taken a particular interest in this report as it covers an issue that directly affects many of my constituents. We have more timeshare owners in the UK than any other European country. Therefore, this will reassure many of them that Europe is acting to protect them from scam traders. The UK timeshare industry is worth approximately EUR 157 million per year, and this directive constitutes an important move forward in eliminating unscrupulous agents who cause problems for consumers and bring legitimate operators into disrepute. These new simplified rules will ensure that consumers are equally well protected across the EU, while creating a level playing field in the market for timeshare and other popular holiday-related products.
(CS) I am delighted that, despite the spectre of politics, agreement has been reached on the harmonisation of legislation protecting all Europeans who are planning a holiday abroad and who wish to rent accommodation abroad without risk. The revision of the timeshare directive excludes the registration of unreliable service providers and thereby increases the chances that people will not fall victim to fraud as is all too often the case today.
Consumers will also have a fourteen day time period in which to withdraw from contracts without having to make any down payments in advance and they will even get contracts in a language they can understand, which is good news for Czech citizens as well.
Mr President, I share in the delight of my friend and colleague, Ms Gill, that we are closing loopholes in this directive.
Timeshare is a big industry, but it also can be a big scam. For example, I have been dealing with a company called the European Timeshare Owners Organisation, which operates in Spain - but conveniently from an address in Gibraltar - and constituents have told me that they were approached by this company which offered to resell their timeshare. When they went to Spain at great expense, they found there was nobody to buy their timeshare, but this company wanting to sell them other timeshares.
I have been trying to get in touch with this company for several weeks and only finally this week managed to do so, because, miraculously, the phone numbers they give do not have people at the other end to answer - and they do not seem to respond to letters either.
I hope that we will start now to crack down on organisations like the European Timeshare Owners Organisation, because they give timeshare a bad name and, frankly, they damage the image of the Spanish holiday industry, which I know you care so much about.
(CS) I was unable to vote for the Andersson report. I do not like the fact that those who were not satisfied with the judgement from the Court of Justice are today attempting through this report to undermine the verdict of the court in the case of Laval in Sweden. The free movement of services is one of the benefits of the European Union and Member States must pay rather more attention to ensuring that both employees and entrepreneurs are better informed concerning the principles of the posted workers directive as it exists today. That is the right way to confront illegal employment and also dumping on the EU labour market, and not by undermining jurisdictions. In democratic societies, rights must be clamoured for unstintingly and not undermined.
Mr President, the first part of Amendment 24 acknowledges that social dumping was a contributory factor in the Irish 'no' to Lisbon. I agree with that and also with the phrase that asks the Council to take action to ensure equal pay for equal work. The amendment calls for all Member States to respect the result of the referendum in Ireland. That goes without saying, apart from which this is a legal imperative on all Member States anyway.
However, juxtaposed with all of that is a demand that we must embark on a profound revision of the existing Treaties in order to open the road towards a social Europe. Talk about using a sledgehammer to crack a nut! A 'profound revision of the existing Treaties' sounds like tearing up the rule book to me. We already have very positive legislation on anti-discrimination and we are currently improving that legislation. We have reached a common position on the Temporary Agency Workers Directive. This will underpin the rights of workers and shows that the social heart of Europe is still beating.
Amendment 16 calls on Member States to challenge the judgments of the European Court of Justice. That is not the way to do business. We do need to examine the Posting of Workers Directive and ensure its correct transposition in all Member States and, if it needs to be changed, then we must do so, but a profound revision of the Treaties is not necessary.
Mr President, on the vote, I would like to say that the Fine Gael Members, of whom I am one, voted in favour of the Andersson report because it addresses the important issues raised in the Court of Justice judgments in the Viking, Laval and Rüffert cases, enshrining the fundamental principle of equal treatment and equal pay for equal work.
The report is very clear in stating that the legislation is not sufficient and we need to provide better balance between the rights of workers and the freedom to provide services, but the answer is not a profound revision of existing EU Treaties, as was called for in Amendment 24. The answer is to improve the legislation, which is why we voted against Amendment 24 and Amendment 16, which was both unhelpful and unnecessary because it does not deal with the legislative imperative.
(NL) Mr President, I voted against the Andersson report, not only because the text pertains to labour law - which falls within the remit of the Member States - but also because it makes reference to the Charter of Fundamental Rights and the Treaty of Lisbon again and again.
It is, of course, not the first report to commit this crime, but it shows a deep contempt for the Irish voters who have nullified the Treaty and, in fact, for all voters in Europe who have not had the opportunity to express their views about the Treaty of Lisbon in a democratic way.
Time and time again, it is promised that Europe will take the will of the people into consideration, that something will be done to remove the democratic deficit and, time and time again, it transpires here in Parliament that Europe fails to deliver. The European Union has a problem of credibility that is at least as big as the problem of the democratic deficit.
(PL) Mr President, I worked with Mr Andersson as shadow rapporteur for the Union for Europe of the Nations Group, fully aware of the importance of the issues covered by the report for my own trade union, Solidarity, and other trade unions, as well as for my political group, which is sensitive to social issues. I have in my hand the letter from Janusz Śniadek, the head of the Solidarity Trade Union, on this.
The report focuses attention on the need to respect trade union rights and the importance of dialogue between the social partners, the results of such dialogue, in particular collective agreements, and respecting the principle of 'equal work for equal pay'. That is why I voted in favour of this report, even though, as some colleagues said earlier in this House, the references to the Lisbon Treaty are, at the moment, unjustified.
(ET) I would like to explain why I did not vote in favour of Mr Andersson's report.
Although this report is now much more balanced than the original version, I and many of the members of my group from Eastern Europe have abstained. Of course we support the principle of equal treatment, but we perceived the danger that this slogan would be used to attempt to prevent the implementation of one of the fundamental freedoms of the European Union - the free movement of labour. This is especially important for Eastern Europe: our labour wants to obtain access to the Western European labour market, even if temporarily, in order to earn more, but I think that this is also important for the economic development of the European Union as a whole.
It is my opinion that instead of changing the regulation at the European Union level, as has been requested, more attention should be devoted to the implementation of the directive and to regulations in Member States.
Written explanations of vote
in writing. - (FR) I voted in favour of the legislative resolution approving, subject to amendments, the proposal for a Council regulation amending the regulation of 2003 as regards jurisdiction and introducing rules concerning applicable law in matrimonial matters, based on the report by my German fellow Member, Mrs Gebhardt. In view of the heightened mobility of citizens within the European Union which has led to an increased number of 'international' couples, in other words couples where the spouses are of different nationalities or reside in different Member States or in a Member State of which at least one spouse is not a national, and owing to the high divorce rate in the European Union, it was essential to regulate the applicable law and jurisdiction in matrimonial matters which affects a growing number of citizens each year. We should constantly point out that the treaties lay down the progressive establishment of a common area of freedom, security and justice, with measures seeking to promote 'the compatibility of the rules applicable in the Member States concerning the conflict of laws and of jurisdiction'.
in writing. - I support Catherine Ashton as the new Trade Commissioner. I am very pleased that we have finally got a female Trade Commissioner and the first female British Commissioner. I believe that she will be a very receptive and open Commissioner who will work closely with Parliament.
in writing. - We wish to say that the Fine Gael MEPs in the PPE-DE Group support the general thrust of the report on the European Council meeting, but do not accept that Parliament should consider 'that it is possible to meet the concerns that have been expressed by the Irish people in order to secure a solution acceptable to all before the European elections', as this is a matter for the Irish people at their discretion and timing to consider.
in writing. - I and my British Conservative colleagues support the elements of this resolution dealing with co-operation between countries on the current financial crisis, and the expression of support for SMEs in this context. We also support the EU maintaining its commitments regarding climate change. We welcome the strong support for Georgia in this resolution, following the recent Russian intervention in that country.
However, as we oppose the Treaty of Lisbon strongly, we cannot support the text on this matter. Also, we oppose an EU Common Immigration policy.
For these reasons, we have abstained on the final vote.
Today I voted against the resolution of the Council of Europe meeting in Brussels, because I do not agree with the position of the majority of Members on at least two of the issues discussed at the EU Summit. In my opinion, the process of ratifying the Lisbon Treaty was definitively ended with the results of the Irish referendum That means that any attempts to press on with the constitutional process in the European Union are futile. I also disagree with the position held by the majority on energy and climate change. I would like to point out that forced solutions are a threat to industries and consumers in many countries, including Poland.
in writing. - I and all my colleagues in the Irish political party to which we belong, Fine Gael, voted for and want, as soon as possible, a clear, unambiguous ratification of the Lisbon Treaty by the Irish Government. However, we treat the Irish electorate as lemmings at our peril. Clear blue political water is needed between the outcome of the vote of 12 June and any decision on a second attempt at ratification.
We will get to that point quicker, with an increased chance of success, without any perceived diktats from colleagues on the timing of our ratification process, viz. 'before the European election', as in paragraph 20, against which I voted today.
in writing. - (PT) I voted in favour of the joint motion for a resolution on the conclusions of the European Council (15 and 16 October 2008) because I agree with the decision to intervene in the financial markets. This was understandable due to the urgent need to respond to the fears of European citizens and to provide the market with liquidity and certainty, with all the corresponding benefits for families and SMEs.
However, it must not be forgotten that this resolution also advocates adopting fundamental measures aimed at restructuring the international financial system, particularly by strengthening cooperation and coordination among regulators at Community level and providing the European Union with a fair and effective system of supervision. More regulation of the financial market is essential, but we firstly need better regulation. This resolution is heading in that direction.
in writing. - (FR) I am delighted by Parliament's support for the European Pact on Immigration and Asylum in the context of the vote on the resolution on the European Council of 15-16 October 2008, for which I voted in favour.
The Members have welcomed this initiative of the French Presidency of the EU which proposes a coherent and balanced approach to immigration and which reaffirms the responsible decision of the European Union to promote legal immigration and to seriously combat illegal immigration.
This success regarding the global framework for action has been consolidated by the efforts of the French Presidency with a view to the rapid adoption of the proposals for directives currently being negotiated, thereby translating these ambitious statements into tangible actions. In particular, there is the directive on the single procedure and common set of rights, the so-called 'blue card' directive on the conditions of entry for highly qualified nationals, and the directive on sanctions against employers of illegally residing nationals.
This pact forms an integral part of the path towards a true common immigration and asylum policy which upholds fundamental rights and human dignity, as defended by the European Parliament.
in writing. - (SV) With regard to Amendment 7, tabled by the Group of the Greens/European Free Alliance, we wish to point out that we want Member States to be able to pursue their own approach in the work on reforming the Bretton Woods institutions.
Since the documents concerning the compromise resolution and the amendments to this arrived late, we abstained from participating in the votes as from point 19; (however, none of these were roll-call votes).
in writing. - (PT) The PPE/PSE/ALDE/UEN resolution reveals the limits and real objectives of the measures adopted to date by the EU.
By ignoring the real causes of the current financial crisis - which lie in the increasing accumulation and concentration of capital, in the financialisation of the economy, and in speculation and the free and easy movement of capital, and by reducing these to a 'lack of transparency' and 'deficient supervision' of financial markets, the majority of this House is seeking to square the circle. In other words, they want to rescue the system from a crisis which is intrinsic to it, by (momentarily) restoring 'confidence to the markets' and injecting public funds without any genuine safeguards, as is the case in Portugal where a truly 'blank cheque' has just been written for an amount equivalent to all the structural funds that the country can use in the current Community financial framework.
However, all these measures that Parliament so values are simply a way of avoiding acting on the fundamental elements, such as creating a strong, effective public bank in each country to serve its development needs, putting an end to 'tax havens', imposing conditions on the movement of capital and ending financial speculation, altering the EU's monetary policy and the Stability Pact, ending privatisation and the liberalisation of the economy, and so on.
Instead, the majority of this House wants to reaffirm its neoliberal agenda.
in writing. - The resolution on the European Council held on 15-16 October 2008 addresses a number of important issues, such as the impact of the global financial crisis on the economic exit strategy from the financial crisis, the improvement of regulations to strengthen the EU regulatory and supervisory framework, energy and climate change and energy security issues. However, I believe that we failed to comprehensively address energy security issues in the light of the latest commitments made by the Commission and the conclusions of the French Presidency. The European Commission has undertaken to elaborate the Baltic Interconnection Plan and to present it to the EU energy ministers in December. The Council considers it a priority to connect Lithuania, Latvia and Estonia to the wider European electricity grid and to diversify gas sources to reduce dependency on Russian gas. I proposed incorporating those suggestions into the resolution, but they were not taken on board during negotiations between political groups, and neither was my oral amendment. I believe that the European Parliament has failed to demonstrate solidarity with the Baltic States, which are already the most isolated energy islands in the Community and are at the mercy of Russia in terms of gas. For the reasons stated above, I abstained in the vote on the joint resolution.
in writing. - (DE) The EU has taken Priština's side on Kosovo whilst insisting on Georgia's territorial integrity in the conflict in the Caucasus. Brussels must clarify once and for all whether it is for or against the right of peoples to self-determination. If the EU is serious about the lofty aims it is always upholding, it must stop applying double standards and, instead of always representing only the interests of the United States, should assume a neutral mediation role.
The financial crisis also calls the EU's understanding of itself into question, however. After all, in past decades, the Union has shown itself to be the tool of unbridled liberalism. It is not citizens but the merciless implementation of a neoliberal viewpoint that have been central. Now, not only must strict minimum standards apply throughout the EU in the field of financial market supervision, but also a solidarity contribution must be demanded from the beneficiaries of the international financial system. This could feed into a security fund, for example, to support banks in times of crisis.
While the centre right and centre left governments of its Member States refuse to satisfy even the smallest wage or other claims of workers on the grounds that the economy cannot support them, the European Council is insultingly funding the banks and monopolies to the tune of trillions of euros, again forcing workers to bear the cost of the crisis.
Faster capitalist restructurings, the dismantling of industrial relations, the demolition of social protection and insurance systems, productivity-based wages and unemployment are at the heart of the new storm signalled by the decisions taken at the EU Summit. This savage attack is complemented by the European agreement on immigration and asylum which raises inhumane barriers to immigrants in the EU while, at the same time, ensuring monopolies can meet their need for cheap manpower.
At the same time, Council decisions conceal the EU's hypocritical interest in the climate, given that the cost of energy is now to be based on the vagaries of the stock exchange, regardless of production costs, thereby increasing the profits of the monopolies at the expense of the environment.
There can be no solutions which benefit people within the framework of competitiveness and the deregulated action of capital, which the EU and the governments are strengthening even further with measures to provide state support for monopolies, while stepping up their anti-grassroots attack to get the capitalist system out of its crisis.
in writing. - (PT) The European Council on 15 and 16 October was notable for its response to the financial crisis. Although other issues deserve attention and could be discussed, it is the financial crisis on which our attention is necessarily focused. Faced with the emergence of a financial crisis in which the lack of credit, in the truest etymological sense of the word, resulted in new problems and new threats day after day, the European response was effective in restoring the necessary confidence to the markets.
Regardless of what you might think about the origins of the crisis and the best possible responses, the facts confirm this interpretation. In this sense, the reaction of the European institutions should be welcomed. In analysing the European response, there is one fact which stands out. The decisive meetings to re-establish market confidence are not provided for in the current Treaties or in the Treaty of Lisbon. This proves that, as the union of States that it now is and hopefully will continue to be in the future, Europe needs institutional flexibility and, above all, strong and determined political leadership. That was what we had and that fact has clearly done more for bringing Europeans closer to the EU than any public relations strategy or institutional debate.
in writing. - The rejection of Amendment 4 is a disappointment. The financial crisis should not mean that we abandon our international obligations to tackle climate change and fight poverty.
I welcome the report by Mr Désir of the Socialist Group in the European Parliament, which has enabled Parliament to adopt a directive that protects temporary workers by confirming their right to enjoy working conditions identical to those of full employees. Member States must now adopt the necessary legislative, regulatory and administrative provisions to comply with the directive within three years of its publication in the Official Journal of the European Union. The directive is also aimed at establishing a suitable framework for the use of temporary agency work with a view to contributing effectively to the creation of jobs and to the development of flexible forms of working, which I believe to be a particularly important solution in this time of crisis.
in writing. - I welcome the adoption of the Temporary Agency Workers Directive that will, finally, give equal treatment at work to some of our most vulnerable workers.
This directive has been a long time coming. It has been six years since the Commission first brought forward proposals for a temporary agency workers directive, during which time the number of temporary agency workers in the public and private sectors of the labour market has greatly increased. Temporary agency work contributes to a dynamic and flexible modern economy and can often be a bridge for the long-term unemployed to get back in the labour market. But agency workers should not be treated as second-class workers, and agencies should not be able to distort the labour market by undercutting the wages and conditions of other workers.
I am therefore delighted that Parliament, in accepting the compromise deal reached among European employment ministers in the Council of Ministers in June, has now ensured that this directive will enter into law. This is great news for the estimated 1.3 million British workers who will be protected by this legislation and serves as an excellent demonstration that our European common market is a social market that combines protection of workers' rights with flexible labour markets.
in writing. - I warmly welcome today's European Parliament vote to approve the Temporary Agency Workers Directive which enacts the principle of equal pay for equal work, thus protecting the pay and conditions of both agency and full time permanent workers.
The Irish and UK governments have, for many years, stymied progress on European wide protection for temporary agency workers who have suffered discrimination in their working conditions and their right to belong to a trade union. Today's European Parliament vote for the final stage of a new directive is a major battle won in the fight against the race to the bottom. Agencies have been allowed to undercut the pay and conditions of full time permanent workers for far too long, to the detriment of all workers.
In order to expedite enactment of the legislation, this report adopts the common position of the Council without amendments. Indeed, the Council had returned the proposed directive to Parliament for second reading having adopted Parliament's first reading amendments. Tabling amendments at this stage of the process is simply the irresponsible mischief making of those who rather play party politics than win improved working and living conditions for our citizens.
in writing. - (PT) We recognise that the adoption of the Council common position on temporary work and temporary employment agencies holds some importance for workers in the various EU countries where legislation is very fragile and where the biggest and most serious abuses occur in the use of this type of work.
It is therefore vital that equal treatment is recognised for workers placed by temporary employment agencies, even in terms of wages, in the user undertaking. It is also vital that this equality is recognised from day one and that any exceptions to this principle can only be agreed by the social partners, through collective bargaining or agreements concluded between the partners at national level.
However, it would have been preferable to avoid such exceptions, as we proposed. It would also have been useful to better clarify the concept of temporary work in order to limit its use solely to exceptional cases or, in other words, to very busy times and periods when the permanent worker is temporarily unable to work. We regret that the majority, including the PSE Group, rejected our proposals.
in writing. - (SV) Many of the amendments on which the European Parliament is adopting positions in this report have much to commend them. The amendments relate, however, to issues that should be dealt with at national level and not by the EU institutions. We have therefore voted against these amendments.
After six years of negotiations, the European Parliament has finally approved the directive on temporary agency workers. Today there are wide discrepancies between national legislation on temporary work in Member States. However, temporary work is playing a growing role in all countries of the European Union, and the labour market is developing dynamically. It is estimated that throughout the European Union, some three million people work as temporary workers for some 20 000 enterprises. For this reason, we need a more precise definition of the scope of this form of employment.
These regulations are particularly important for the workers themselves. Temporary workers will now have guarantees that when they are working for an employer, the conditions that employer will provide will be the same as the employer would give to temporary workers it employs directly. Furthermore, these conditions will have to be provided from the very first day of temporary employment.
Moreover, the temporary work agencies themselves benefit from the regulation of temporary workers. Temporary work also allows enterprises to manage their staff flexibly, particularly in seasonal situations, where an enterprise needs to increase its workforce to meet market demand.
in writing. - (LT) At present, there are great differences between national legal acts regulating temporary work. The vague coordination of the activities of temporary employment agencies creates conditions for the exploitation of temporary workers. In meetings with Lithuanians working abroad, I have heard on several occasions how they are paid less, are often not paid at all for work carried out, or have transport and living costs illegally deducted from their wages.
In addition, temporary workers face working conditions which are harder and often damaging to their health. At the same time, they are often required to work at a greater intensity and speed than other workers. People doing temporary work also lack real social guarantees. Temporary work is on the increase in all of the countries of the European Union, although this group of workers varies greatly from country to country. I agree with the general position of the European Parliament and the Council and believe that this directive will help to improve working conditions for the majority of people and will offer them social guarantees. Temporary employment agencies will be treated as employers and will have to ensure that employees receive all the rights they are entitled to.
General employment law will be applied to temporary workers. They will have to be paid the same wage as other workers and will be granted the same conditions of social security. On the Parliament's initiative, these rights will be valid from the first day of their employment. At the time of voting, I did not support the amendments submitted by the GUE Group, which aimed to make Member States ban or limit work opportunities through temporary employment agencies.
in writing. - I support the Directive on temporary agency work. Britain's 1.3 million agency workers will now have rights on a par with those of their permanent colleagues. I am fully supportive of agency staff having the same rights in these areas such as sick leave, pension contribution, equal pay and access to vocational training.
in writing. - I welcome the adoption of this report at second reading. The Member States must now act to put in place the improved protection which will be provided for those in temporary work.
Temporary employment agencies employ some three million people in the European Union. They are estimated to provide services valued at EUR 75 billion.
The draft directive on conditions for temporary agency workers aims to provide a minimum level of protection for temporary workers while, at the same time, supporting the temporary employment industry. It has become an example of social legislation at a time of widespread anticipation of a social Europe.
The main basis of this legislative act is non-discrimination against agency workers in terms of payment, social and employee rights and applicable legislation.
There will also be no discrimination as regards working time, overtime, holidays and protection for pregnant women.
One very important aspect of the directive is that temporary agency workers are now covered right from day one. Any derogations from this principle must always be discussed with the social partners.
There is no doubt that there are at present huge differences in working conditions and payment for temporary workers. These differences must be ironed out as quickly as possible.
On the grounds stated above, in the voting I have opted for the adoption of the regulations to protect such workers as soon as possible.
The directive passed by the European Parliament on the pretext of safeguarding the so-called 'equal rights' of workers allows slave-trading offices misleadingly called 'temporary employment agencies' to open and trade. The Member States are required to ban any obstacle to their incorporation and business and to safeguard their right to a fee for their 'services', in other words, the ransom for their slave trade.
In reality, it releases the real employer from any obligation towards workers who are considered to be employees of the phantom slave-trading company, which only employs staff on paper. Thus, employers need no longer honour the obligations imposed on them under labour and insurance legislation (such as insurance contributions) and are absolved of any liability, such as compensation for accidents at work.
In fact, the directive does not safeguard rights for the workers/victims of the slave traders; on the contrary, they are stripped of any rights.
The alleged protection of workers' rights proves to be protection for the slave-trading companies, legitimisation of the unaccountability of capital and savage exploitation of the working class.
The satisfaction of modern grassroots needs and rights presupposes the overturning of the EU's anti-grassroots policy and a counterattack by workers which will lay down the terms of the grassroots alliance so that they can claim their grassroots power.
in writing. - The EU's Temporary Agency Work Directive adds to the mass of EU and British Government legislation making the life of employers and businessmen more complex, expensive, restrictive, less flexible and generally more problematic. In an age of global competition, it is even more important that the UK and other European countries should retain whatever competitive advantages they may have in their economies. Employment regulation should therefore be a matter for national authorities, not the EU. The directive aims to establish a common legal framework across Europe to regulate the pay and working conditions of temporary workers supplied by agencies. This would have a significant negative impact on the UK labour market, with its estimated 1.4 million temporary workers. It will also encourage migrant workers who may benefit from the directive. As we enter a period of recession, it is even more important that flexible employment opportunities are increased for our own citizens and that small businesses, in particular, are helped and not burdened.
in writing. - I would like to express my support for the Commission and Council proposal regarding the use of the Internet and communication. Whilst, on the one hand, online technologies such as mobile phones offer a number of opportunities, risks to children and abuse of these technologies continue to exist. Among the risks faced by children is the risk of being exposed to child-abuse material or being contacted by people who will befriend them in order to commit sexual abuse (grooming), or becoming victims of bullying in the online environment (cyber bullying).
Given that the challenges in this area have been further aggravated by the emergence of new technologies and services, the proposed new programme by the Commission to better protect children from the new risks to which they are exposed is essential, and I agree to the proposed actions and measures in full.
I am well aware of the gravity and danger of offensive exposure to children, because my own daughter - who is barely an adolescent - has been a target. Most young adolescents are curious and think that having reached puberty they are now grown up. It is a very sensitive stage of their life and we have to do our utmost to provide some form of security and protection for their own good.
I have voted in favour of the Commission's proposal on the Safer Internet programme which, from 1 January, for five years, thanks to EUR 55 million in funding, aims to protect children using the Internet and other communication technologies, such as mobile phones. This commitment will support public awareness activities and the fight against illicit content and harmful behaviour, in order to promote a safer environment. My compliments to the rapporteur, Mrs Angelilli, for the care with which serious topics such as child pornography and online grooming have been handled, and for the various proposals for safeguarding against the potential danger to 'little surfers'.
The fact is that as new technologies spread and computer literacy grows, children are more and more exposed to the dangers of illegal content and harmful behaviour. For this reason, we are duty-bound to guarantee them safe access to the new media.
in writing. - (SV) Initiatives and measures to prevent children from being exposed to crime when using the Internet are extremely important and necessary. For that reason, we have voted in favour of Mrs Angelilli's report on establishing a multiannual Community programme on protecting children using the Internet and other communication technologies. We wish to emphasise, however, that a number of the measures proposed in the report would be better initiated and paid for by the Member States themselves. Other measures aimed at combating, for example, child pornography should, however, be devised through cooperation between the Member States because of the global character of the problem.
in writing. - We agree that children should be protected from sex predators, cyber bullying and other dangers on the internet. However, we have two objections to this legislation - firstly, the fact that it allows the EU to gain more control over the internet, and we feel the EU already has a near monopoly on media channels. Secondly, we do not feel that the shadowy Europol agency should be involved in any kind of law enforcement. We feel that the appropriate vehicles for child protection are national parliaments and national law enforcement agencies, who can devise appropriate internet child protection. This will have the democratic legitimacy only national level assemblies can confer and the operational effectiveness only national law enforcement can deliver.
in writing. - (PT) I welcome the establishment of a multiannual Community programme (2009-2013) which aims to increase public awareness as well as educate children about safer use of the Internet, particularly in terms of access to illegal content, grooming and cyber bullying.
According to the most recent statistics from Eurobarometer, nearly 74% of young people (between the ages of 12 and 15) use the Internet for at least three hours each day. The vast majority of these children acknowledged that they have already accidentally accessed pornographic images.
It is vital that we adopt, as quickly as possible, all the measures that seem necessary to protect our children from the growing dangers to which they are exposed on the increasing number of sites containing content harmful to children, particularly child pornography.
We have to halt the rise - around 16% in the last year - that has been recorded in cases of child abuse on the Internet, which is worsened by the worrying trend towards ever younger children being involved.
For this reason, I support the establishment of this programme and the provision of contact points and emergency telephone lines for reporting the existence of this kind of content and also the development of common 'child safe' labelling for web pages.
in writing. - (RO) The report on the need for the European Parliament and the Council to draft a decision in favour of establishing a Community programme for protecting children against the torrent of websites depicting pornography and violence and other communication technologies is more than welcome, although too much has been expected of it.
Have we really needed to wait to see children killing children or children assaulting children for us to take this sort of decision? It was difficult to imagine this kind of reality in European society a few years ago. All this has happened because globalisation, which also means communicating across borders, has created a situation where information has become a commodity which has the single, clear aim of achieving a profit at any price and ratings, instead of being a vehicle for truth, education and beauty.
This is why the report needs to be taken completely seriously by the Council and Commission as we do not want to reach a situation where our own children are leading the society of the future towards crime, violence and pornography. I voted in favour of this report in the hope that it will be able to trigger the process for drafting a directive which will block children having access to information with inappropriate content, while respecting citizens' right to information.
in writing. - (SV) There are now hundreds of simple, accessible and inexpensive computer programs that efficiently prevent children stumbling on unsuitable Internet sites. Moreover, most standard Web readers have various 'child functions' installed - something that makes it simple for parents to monitor the sites their children may visit. The rapporteur is very unclear in the way she proposes that the entire EUR 55 million of European taxpayers money should be appropriated to an EU propaganda programme which, in our view, would be unnecessary, expensive and ineffective.
in writing. - (PL) The ability to use computers and internet access is growing with the spread of the new technologies. One of the largest groups of internet users is children and adolescents. Although the internet gives access to information, it unfortunately also has many dangers. Children and young people are one of the most widely affected groups. Studies carried out indicate that almost all children have come across pornographic images. What is very worrying is the downward trend in the age of children who are victims of this procedure.
In my opinion, combating this phenomenon must be made a priority. It means taking a multi-level approach involving parents, schools, telecoms operators, ISPs, NGOs and self-regulating bodies. In particular, there is a need for an increased level of awareness avoidance of harmful practices, an effective system for reporting abuse and improving the resources of the police and investigating authorities. I also believe that a wide-reaching educational campaign would increase the awareness among children of the risks of using the new technologies.
That is why I am pleased to vote in favour of providing funding totalling EUR 55 million for 2009-2013 for the Safe Internet Programme, which was part of the proposal that was put to the vote. In believe that these resources will allow the programme to achieve its aims.
in writing. - (LT) With the rapid expansion of new technologies and the growth of computer literacy, more and more children and young people are using the internet. Minors are often exposed to websites on the internet, which encourage harmful conduct, child pornography, foster underage prostitution, advertise diets causing anorexia or incite suicide. According to Interpol data, the number of new images of child pornography on the internet grows every year. We must solve the problem of child safety on the internet at all levels, involving children, their families, schools and the whole of society. We must inform children of the dangers they face, which arise with the use of new technologies. We have to help children to recognise instances of possible child abuse, harassment, violence or other risks, the forms these take and teach children how to protect themselves. The European Commission's new Safer Internet Programme proposes allocating EUR 55 million to the fight against conduct on the internet which is harmful to children and young people. It aims to create a safe internet environment and foster means for crime prevention. It contains plans for the creation of a shared database and the exchange of good practice at an international level.
in writing. - Abuse and exploitation of children, via the internet, mobile phones and other technologies, is abhorrent and unacceptable, but measures to protect them - and to punish those who harm or seek to harm them - need to be taken at national level and between national governments on a co-operative basis. As always, we believe that action at EU level is not the answer.
in writing. - (FI) I voted in favour of Mrs Angelilli's report because one of the most fundamental and durable structures in the European values base is our duty to protect innocent souls, that is to say, children. Children's rights and their protection are at the heart of human values. The internet poses numerous threats, which children need to be shielded against more effectively than is the case now. Measures at Community level are justified in this area. We still need to remind one another of the 'millstone' and the 'deepness of the sea'.
We also have to be aware of our own responsibilities as parents. I supported all the amendments that stressed the importance of information and education for parents, teachers and any other people who have dealings with children. It is very important to enlighten parents in this way and thus promote the use of responsible communication technologies.
Furthermore, Amendment 23, which also deals with the problems of 'grooming' and electronic harassment, and various forms of violent content, is important. The proposals in Amendment 26 to introduce different technical tools and firm up the responsibility that service providers have are only right and proper.
in writing. - (FR) According to the Internet Watch Foundation, an English organisation which fights the possession and dissemination of child pornography images, the online sexual exploitation of children for commercial purposes is a growing sector which is low-risk and highly profitable. Indeed, the sale of these images on the Internet constitutes a vile trade worth billions of euros.
We endorse the approach of the Commission and our fellow Member in wanting to put a stop to this kind of activity, in particular, by establishing a blocking mechanism for credit card or electronic payments when child pornography images are bought on the Internet.
Unfortunately, there is currently a serious technical limitation to all the national and European protection mechanisms being developed. In fact, most commercial servers offering these images are not located in Europe, but in the United States, Russia and Asia. Therefore, their illegal content can easily be uploaded in one country and viewed in another. It is therefore understandable that effective means to counter the development of Internet paedophilia, while necessary, are problematical.
in writing. - We welcome the report aimed at creating a safer online environment for children. It is our responsibility to protect our children from dangerous material containing child pornography and violence. However, the report should not be used as a pretext for the harmonisation of criminal law in the EU. First and foremost, we need better co-ordination between national legal systems.
in writing. - I fully support the need for the EUR 55 million budget to ensure that children, many of whom spend at least three hours a day on the internet, are better protected from unsafe user content. I support the need to better inform parents and carers through information packs about the dangers of the internet.
The Internet is not monitored, yet children and young people are rarely aware of the dangers lying in wait for them there. The fact that, according to a British study, three quarters of children have now stumbled on pornographic or violent photographs on the Web, is alarming. We must protect our young people against this, and also against expensive Internet rackets such as 'cyber bullying' and 'cyber-grooming'.
The latter is particularly important to ensuring that the Internet ceases to be a paradise for criminal paedophiles by virtue of its anonymity. We shall only succeed in this by means of a combination of various measures, which should also cover Internet cafés. In my opinion, this report takes us a step in the right direction, albeit not far enough, and so I voted in favour of it.
in writing. - (PT) Children's safety in relation to online communications systems is fundamental given that, as new technologies become more widespread and computer literacy increases, children are increasingly being exposed to the risks of illegal content and harmful behaviour such as harassment, child pornography, online grooming with a view to sexual abuse, cyber bullying, and incitement to self-harm, anorexia and suicide.
The measures to be taken must involve children, families and schools, together with all other stakeholders. A joint effort is required, aimed at increasing knowledge and prevention, in order to make children aware. A major computer literacy campaign will therefore need to be carried out among parents and school teachers in order to narrow the technological generation gap. Measures involving information, development of new technological tools and exchange of good practice must be promoted.
These proposals are equally valid for Portugal, where the government is providing the Magalhães computer to children from 6 years of age. I wonder whether all the concerns expressed in this report will be taken into account in the actions of the Portuguese Government.
in writing. - (FR) The Internet is an integral part of our children's everyday lives. As they get older, they use the Internet more. From the age of 11, youngsters surf the Internet daily, and by the age of 15, they go online and interact on the web several times a day.
Nevertheless, use of this formidable tool, which is a gateway to knowledge and a springboard to the learning society, is not without risk.
Countless children are thus unwittingly exposed to harmful images or content, such as commercial scams, harassment, pornography and incitement to racism and suicide.
These abuses result in particular from a lack of adequate international regulation and cooperation.
The European Safer Internet Programme, with a budget of EUR 55 million, aims to raise awareness of the dangers of the Internet, not just among children but also among their parents and teachers. It also seeks to promote the development of filtering systems and to encourage the labelling of Internet sites deemed safe for children.
I therefore naturally voted in favour of the report by the Italian Member, Roberta Angelilli, which advocates the use of the Internet in a secure environment, ensuring the full protection of children's physical and moral integrity.
Mr President, ladies and gentlemen, I am in favour of Mrs Angelilli's report on protecting children using the Internet and other communication technologies. With the massive expansion of new technologies, which are gradually becoming more accessible, children are ever more exposed to risks of illegal content such as harassment, child pornography, bullying, incitement to anorexia, and so on. Common measures are therefore needed to prevent and to combat such abuse. I firmly support this report because it brings an issue to the fore that is often undervalued by the Community institutions. Finally, I applaud the proposal to make a European child pornography images database with a real-time link to hotline reports available to the police, so that they have the best possible tools at their disposal to combat such aberrant behaviour.
in writing. - This directive proposes new measures to promote carbon conscious driving. With a commitment to reducing 18% of emissions in Greenhouse gases, Ireland faces an enormous challenge. With regard to transport, we need to focus on this sector for reduction and to raise awareness amongst the public.
This EU proposal sets out to develop a new methodology aimed at calculating costs of energy consumption and emissions of vehicles which will encourage people to purchase energy-efficient cars. Such methodology concerns all road transport except emergency, rescue and military vehicles.
We support the introduction of an integrated approach involving vehicle manufacturers, fuel suppliers, repairers, customers, drivers as well as authorities. The initiative to stimulate the market for more energy-efficient cars at competitive prices will provide Irish citizens with a means of cutting down on emissions as well as economic benefits. This is beneficial at all levels: private costs in addition to national costs. Less fuel consumption means less import of fuel required. It will encourage the development of energy-efficient vehicle technology globally, and this is an extremely positive step.
in writing. - (PT) Broad market introduction of technologies with better performance is often hampered by high initial cost and therefore insufficient customer demand. Action at Community level is therefore needed in order to encourage the investment needed for the manufacture of vehicles that are more energy-efficient and less polluting not least because, in the long term, the cost of this type of alternative will be lower.
I agree with the objective of this directive: to promote the market introduction of clean and energy-efficient vehicles and thereby contribute to energy efficiency in transport by reducing fuel consumption, to climate protection by reducing CO2 emissions, and to improving air quality by reducing pollutant emissions.
The European Parliament must set an example by adopting sustainability criteria, particularly in public procurement.
I support the compromise reached on this report. It is more flexible and less bureaucratic than the initial proposal presented by the Commission and rapporteur. Above all, I agree with the compromise because it respects the subsidiarity principle and is less burdensome for local authorities.
The promotion of 'clean and energy efficient road transport vehicles' is, from a technical point of view, an essential environmental protection measure, because emissions from conventional vehicles contribute to climate change and atmospheric pollution in town centres, with serious repercussions on public health.
Despite demonstrations by workers demanding action to tackle these serious problems, the automotive industry is refusing, within the framework of competition, to manufacture 'clean vehicles', unless greater profitability for it is guaranteed beforehand, demanding that research and development costs for clean vehicles be financed, together with their increased profits, by the public sector.
This is precisely what the proposed directive does, by requiring the operational cost of energy consumption, CO2 emissions and pollutants throughout the lifetime of the vehicle to be included in the criteria for public procurement of vehicles, thereby insultingly using public money to subsidise the manufacture of cleaner vehicles by the automotive industry.
The workers are fighting for public transport companies which meet their needs with a high standard of environmentally-friendly services. They are against any form of regulation designed to enrich the automotive industry which, with its unaccountable social and environmental stand intended to increase its profits, is contributing to climate change, to the over consumption of energy resources and to atmospheric pollution.
in writing. - (PT) I voted in favour of Dan Jørgensen's report on the promotion of clean and energy-efficient road transport vehicles because I feel that industry must be encouraged to invest in the development of vehicles with low energy consumption and low greenhouse gas emissions.
Public authorities should help to stimulate this market and improve the contribution of the transport sector to EU policies in the areas of the environment, climate and energy, by taking into account energy and environmental impacts when purchasing road transport vehicles.
in writing. - (PL) Environmentally friendly, low-energy public vehicles are a self-evident benefit. They are a necessity for our cities and for the environment. We should also remember to incorporate the use of 'clean' vehicles in our activities related to the climate change package. As a member of the Committee on the Environment, I therefore support the majority of the actions proposed by the rapporteur (and, in particular, the technical and organisational measures) which will contribute to achieving the fundamental aim, which is reducing pollution by investing in environmentally friendly technologies with lower CO2 emissions. The vehicles in question include, in particular, service vehicles (special trucks and buses for operational support, infrastructure maintenance, road sweeping vehicles, etc.)
However, the proposal to introduce mandatory criteria for CO2 emissions levels when issuing public procurement tenders for public service vehicles seems to me rather dubious. In my view, it would be preferable, at least during the initial phase of the new regulation, to give the procuring organisations in individual Member States (which more often than not are local authorities) the right to choose their own environmental criteria when procuring vehicle fleets. I agree with the assessment that public procurement, as a highly important part of the European market, should remain a tool for promoting environmentally friendly vehicles, but this should not be done in a mechanical way.
in writing. - (DE) I voted in favour of the promotion of environmentally friendly, energy-efficient vehicles in public invitations to tender.
It is to be welcomed that, when procuring road transport vehicles, authorities and certain companies have to take account of not only the procurement price but also the lifetime energy and environmental impacts - that is, including energy consumption, CO2 emissions and further pollutant emissions.
in writing. - Being in the midst of the financial markets crises, it is easy for us policy makers to concentrate fully on the current problem and forget or disregard the aims and other initiatives of the European Union. Thus, I welcome this report which emphasises the real need for progress in clean and efficient vehicles.
The most important aspect of this report, in my opinion, is that it not only concentrates on the vehicles themselves and consumer transport, but it also deals with supporting and encouraging the public sector. It is fitting for the public sector to show an example to the people of Europe in promoting clean vehicles.
It is commendable that the rapporteur is seeking to establish a link between public procurement and fostering and promoting clean efficient vehicles, and I hope that this will lead to growth in investment and research of vehicles with low CO2 emissions.
in writing. - (RO) This directive introduces a harmonised methodology for clean and energy-efficient vehicle procurement for a sustainable public transport service. It will also help to establish the priorities set out as part of the Lisbon strategy.
The explicit requirement is for energy consumption, carbon dioxide and pollutant emissions to be taken into consideration when road transport vehicles are purchased by public authorities and by operators providing services as part of a contract with a public authority, as well as for purchases of road transport vehicles for providing public passenger transport services.
The biggest economic benefit would be achieved by having to include external costs as award criteria in all procurement decisions. Vehicle owners would then benefit directly from the energy savings in the long run, which would far exceed the vehicle's possibly higher price.
Promoting clean, energy-efficient vehicles through public procurement for providing public transport services, boosted by this initiative, will accelerate the development of these technologies on the market and will contribute to energy savings, as well as to the protection of the environment and public health.
in writing. - (RO) I voted for the Jørgensen report promoting the use of green vehicles for public transport. The initial proposal submitted by the Commission in 2005 was rejected by Parliament as it involved a great deal of bureaucracy without, however, reducing the level of pollution. The old proposal's demand was for 25% of motor vehicles to be green. The new proposal only refers to motor vehicles intended for public transport and the public authorities responsible for providing these services. I believe that the new proposal will help instil greater awareness among local decision makers and make them take more robust action to protect the environment. At a European level, the costs resulting from road traffic congestion in large urban agglomerations are estimated at 1% of Europe's GDP.
Pollution in large cities can also be reduced both through promoting public transport and, in particular, by having a clean public transport system. Apart from promoting metro systems, trams, trolleybuses and trains regionally or transport by ship, pollution can also be reduced in large European cities by introducing green buses. The new directive introduces the obligation on local authorities to calculate and take into account the cost of using a bus or minibus for its entire operational life. I would like to congratulate the local authorities in Prague for purchasing a fleet of green buses using state aid, thereby setting us an example to follow.
in writing. - This directive deals with regulations on marketing authorisations for medicinal products. We welcome the EU's initiative to simplify and harmonise the current regulations. This is a time- and money-saving matter which will satisfy both manufacturers and consumers in Ireland.
The proposed revisions will be beneficial for the Irish pharmaceutical market which has a substantial presence in Europe. We are grateful that in this sector, 13 of the top 15 companies in the world currently operate in Ireland. There are currently over 140 med-tech companies in Ireland, which accommodate 26 000 jobs. Moreover, the annual export of medical devices amounts to approx EUR 6.2 billion, which is 10% of Ireland's total exports.
We support the creation of single criteria for evaluation, approval and administration of pharmaceutical products that undergo changes such as manufacturing methods, product labelling or patient information brochures. We also recognise the need for further harmonisation of Member States' national provisions and European regulations to reduce administrative burden and to simplify the system regulating changes, such as allowing a single application for one or more identical changes. We agree to the revision of the Commission's control over 'listings of substances', 'withdrawal periods' and 'principles and guidelines'.
in writing. - (PT) The current way of managing variations is proving increasingly inefficient and is no longer satisfactory either for the authorities or for the pharmaceutical industry as a whole.
Any one change to products authorised under purely national procedures in different Member States is treated in a number of different ways in terms of the dossier to be submitted and the evaluation procedure. This situation causes problems in various areas: public health, the internal market, legal and practical applications.
The report proposes certain improvements. For reasons of harmonisation and simplification, it is important that changes to marketing authorisations should be governed by the same regulatory requirements, whatever licensing procedure was initially used. This will bring benefits for all concerned: patients, authorities and pharmaceutical companies.
I agree with the amendments proposed in the compromise position as they emphasise the need to simplify and reconcile administrative procedures, allow the possibility of submitting a single application for one or more identical changes and highlight the need to apply the subsidiarity principle.
in writing. - (PT) I voted in favour of Françoise Grossetête's report on variations to the terms of marketing authorisations for medicinal products because I support a single licensing procedure for placing medicinal products on the Community market, as this will guarantee safety for European citizens.
I must particularly highlight the proposal by the Socialist Group in the European Parliament on using the subsidiarity principle when applying the European variation system to medicinal products sold exclusively on the national market, thereby protecting small and medium-sized enterprises producing herbal medicines and homeopathic products.
in writing. - (PL) Given the lack of harmonisation at Community level, variations to purely domestic marketing authorisations are subject to national legislation. In some Member States, the requirements relating to national marketing authorisations are analogous to those relating to variations in marketing authorisations. However, in the majority of countries, there is no such coordination, which means that legislative discrepancies exist between the Member States.
This situation has a negative impact in terms of public health, the administrative burden and the general operation of the internal market for pharmaceutical products.
All medicinal products, regardless of the marketing authorisation criteria, should be subject to the same evaluation criteria and to the same administrative measures when their marketing authorisation differs.
in writing. - At the core of this report is the crucial issue of consumer protection. There is obviously a demand for timeshare and similar products and we cannot hinder responsible companies from responding to this demand. I do not think anyone is by any means suggesting that all companies operating in this field are involved in bad practice or exploitation. We are nonetheless aware that there are companies that have unscrupulously taken advantage of European consumers and that European consumers have suffered in dealing with badly-managed companies let off the hook as a result of inadequate regulation in this area. A number of Irish holidaymakers have suffered considerable financial and legal difficulties following agreements entered into with a badly managed timeshare company in continental Europe.
The new directive includes some vital consumer protection safeguards, relating to areas such as advertising and contracts. I particularly welcome the provision on right of withdrawal, or the cooling-off period, which allows consumers - carried away by a sharp advertising pitch or while on holidays - time for sober reflection, so that they can be sure that they are happy with the medium- and long-term consequences of a timeshare agreement.
The right of workers to rest and a holiday has been turned into a commodity to enrich capital. The purpose of timeshares and the new products being promoted within these frameworks is to exploit perpetual cutbacks in holiday time, shrinking incomes and workers' efforts to secure cheaper holidays in the long term, creating turnover which exceeds EUR 11 billion.
The trickery and aggressive methods used by what are often phantom companies to persuade and dupe buyers range, in the best case scenario, from the small print in contracts to misleading advertising, tiresome presentations, promises of gifts and so forth, and almost always end in the immediate signature, under pressure, of binding documents.
The complaints which reach consumer organisations about fraud, excessive maintenance charges, associated credit cards, huge drops in price on resale due to marketing expenses, and so on, are countless.
The inclusion of other products in the timeshare directive, such as holidays on ships or in clubs or caravans, guarantees legal cover and new sources of profit for capital.
The cooling off period, which is limited to 10 days and carries a fine in the order of 3% of the total amount, does not resolve the problem. On the contrary, the ΕU is shifting the burden of responsibility to the workers, as it does with all consumer products.
in writing. - (PT) I voted in favour of the Manders report on the protection of consumers in respect of timeshare, as the compromise reached with the Council on this subject offers greater protection for the rights and interests of European consumers.
I feel that better regulation of the sector will benefit not only consumers but also European tourism.
in writing. - (PT) This report sets out a series of proposals which we accept in the main, bearing in mind the need to reinforce the consumers' right to information on holiday products. It lays down that operators have an obligation to provide a range of important information so that consumers can make better-informed decisions about concluding contracts.
Furthermore, the period during which consumers may withdraw from contracts without any charge is extended, particularly where they have not been provided with the necessary information. Preventing abuses and repeated cases of fraud is vital. We hope that the ban on the advance payment of any sums during the withdrawal period and the imposition of staggered payments where long-term holiday products are sold will be positive contributions.
in writing. - I fully support the report on increasing consumer protection in this area. As British consumers make up one third of the total European timeshare owners, this is a law which has responded to the concerns of UK consumers. I fully approve of the need for timeshare retailers to increase the cooling-off period for buyers, as well as the obligation to provide full details of the purchase before the contract is signed.
in writing. - (PT) Many consumer complaints have confirmed the serious problems encountered with timeshares, which create imbalances in the market. The development of the market in terms of demand and the significant development of new products, marketed in a similar way, have created substantial problems for consumers and businesses.
The text voted on today basically amends the definitions and scope of the Directive so that they cover new holiday products. It also clarifies and updates the provisions on requirements applying to the content and language of information and contracts provided to consumers.
The business activities affected by the Directive are of fundamental importance to the European tourism sector, including the Portuguese sector, and more specifically to operators and consumers. The central idea is therefore to reinforce the consumer's position in any negotiations to purchase rights of use. In this way, the uncertainties existing in the market can be better combated and a more stable and transparent environment created, thus providing consumers with more and better information.
I voted in favour of the proposal for a European Parliament recommendation to the Council concerning the conclusion of the Agreement between the European Union and Australia on the processing and transfer of European Union-sourced Passenger Name Records (PNR) data by air carriers to the Australian customs service. I recently visited Australia and, speaking to government representatives there, I understood that this vote would signify an important step, strengthening the cooperation already existing between Europe and Australia in the field of the security of passenger and freight transport.
in writing. - (PT) Despite being a backward step, the European Parliament's position has the merit of drawing attention to the unacceptable agreements between the EU and third countries with regard to the processing and transfer of data contained in the Passenger Name Records (PNR) of air carriers, on the pretext of the 'fight against terrorism'.
Among other important aspects, the proposal:
denounces the frequent lack of any parliamentary scrutiny over the negotiation and approval of these agreements, with national parliamentary approval only being required in seven Member States;
warns that the agreement may not comply with international data protection laws;
deplores the quantity of data requested, which is the same as in the US Agreement, and which includes, in addition to hotel and vehicle reservations, telephone numbers, e-mail addresses, personal and business addresses, dietary preferences, credit card numbers, personal data revealing racial or ethnic origin, political opinions, religious or philosophical beliefs and trade union membership, as well as other data on health or sexual activity.
This is yet another unacceptable situation, resulting from the current security drift, which is jeopardising the rights, freedoms and guarantees of citizens.
Looking at the situation with the Passenger Name Records Agreement with the United States, a worrying development becomes apparent in the name of combating terrorism. Under this agreement, personal data such as the telephone numbers and e-mail addresses of air passengers are transferred and stored for years. Data protection is by no means ensured in the process. Further data-protection infringements of this kind must be prevented.
The report reveals the hypocrisy of the European Parliament regarding the people's personal rights and democratic freedoms. Any criticism by the European Parliament is limited to procedural questions and to the fact that European citizens are not being afforded the protection which they are allegedly afforded under EU legislation. It is, however, precisely this legislation that crudely infringes all forms of personal data protection and introduces general personal records and the collection and exchange of the most sensitive personal data between the repressive mechanisms of the Member States and even the secret services of third countries.
The fact that the report does not dare to demand the revocation of the agreement or its reciprocity is proof of the fact that any superficial protests about it are for the sake of appearances only. As with the similar, unacceptable agreement between the EU and the USA, the discreet reservations on the part of the European Parliament do not prevent the personal data of EU workers from being made available to every secret service and every repressive mechanism within the framework of their 'anti-terrorist cooperation'.
It is clear once again that the European Parliament and the EU are not only failing to defend democratic rights and grassroots freedom; on the contrary, they are restricting them to the point of extinction through a web of reactionary legislative measures and agreements.
in writing. - The European Court of Justice ruling in the Laval, Ruffert and Luxembourg cases has demonstrated that it is necessary to clarify that economic freedoms, as established in the Treaties, should be interpreted in such a way as not to infringe upon the exercising of fundamental social rights as recognised in the Member States and by Community law. This includes the right to negotiate, conclude and enforce collective agreements and to take collective action, and must not infringe upon the autonomy of social partners when exercising these fundamental rights in pursuit of social interests and the protection of workers.
There is certainly a need for the revision of the current legislation. The situation might lead to workers in host countries feeling pressured by low wage competition. I want to join my colleagues in their initiative to introduce consistent implementation of the Posting of Workers Directive in all Member States.
I fully agree that the Commission and the Member States should adopt measures to combat abuses, particularly regarding activities of companies not really engaged in any genuine and effective business in the country where they are registered.
The establishment of a legal framework for transnational collective agreements will certainly be a step forward and, needless to say, an important one to take.
in writing. - British Conservatives support the right of workers to strike, but also the right of workers not to strike should they so choose. We are supportive of the ECJ judgments and do not believe that the rights of workers have been put into question by them. A revision of the Posting of Workers Directive is unnecessary, as is the widening of its legal base, because of problems that certain Member States have experienced due to the organisation of their individual labour markets. 1 million workers are posted successfully each year.
in writing. - (SV) I have today chosen to abstain in the final vote on Mr Andersson's report on challenges to collective agreements in the EU. Collective agreements, union rights and the right to take industrial action are inscribed in the Treaty of Lisbon, which I want to see legally binding. The treaty also contains the right to work, the right to run businesses and the right to move across EU borders. Exceptions cannot, as the proposal would have happen, be made for union representatives when it comes to respect for fundamental EC legal principles, for example the principle of proportionality. It applies, and must of course apply, to all EU citizens.
EC law and the treaties should have their strongest representatives in the European Parliament. The position adopted by Parliament concerning the legal basis is in danger of becoming a threat towards future freedom of movement. I am very pleased, however, that the European Parliament has adopted a position in favour of the Swedish model and our collective agreements.
in writing. - (PT) The resolution adopted by a majority of the European Parliament on the unacceptable decisions of the European Court of Justice in the Laval, Rüffert and Viking cases is wholly inadequate. It is not enough to recognise that the freedom to provide services is not superior to fundamental rights, in particular, the right of trade unions to take industrial action, especially since this is a constitutional right in several Member States.
Although the resolution emphasises that economic freedoms, as established in the Treaties, should be interpreted in such a way as not to infringe upon the exercising of fundamental social rights, including the right to negotiate, conclude and enforce collective agreements and the right to take collective action, the truth is that, while the principles used by the Court of Justice remain in the European Treaties, bearing in mind that they are also contained in the draft Lisbon Treaty, no one can guarantee that the same decisions will not be taken again.
We therefore voted against the report given that it does not go to the heart of the matter and instead insists on supporting the draft Lisbon Treaty, despite this having already been rejected by the people of Ireland.
in writing. - I supported the Andersson report on the challenges posed to collective agreements in the Union by the series of recent decisions of the European Court of Justice. I do not dispute the legal validity of the decisions made, but I do dispute that they reflect the intention of Parliament, Commission and Council when the Posted Workers Directive was approved.
The conclusion is clear: that the Directive must be reviewed to amend its provisions to restore our original intention. It must be a priority for the European Commission. It needs to be urgently addressed. If this Commission does not rectify the situation, the next Commission after the 2009 European elections must. I for one will not vote to ratify any new commission that fails to have the issue within its work programme for its first 12 months.
in writing. - (FR) Mr Andersson's report claims to have learned lessons from the scandalous rulings of the Court of Justice in Luxembourg, in particular the Laval and Viking cases. These rulings give precedence to the freedom to provide services and the freedom to establish businesses over the defence of national workers' interests and rights against social dumping. To an unacceptable degree, they make the exercising of social rights subject to a 'proportionality principle' which far exceeds lawful restrictions (public order and health, for example) recognised in national laws and ILO conventions.
They represent a backdoor reinstatement of the first version of the Bolkenstein Directive, where the law of the country of origin (social law, labour law, salaries and so on) applied to workers going to provide a service in another Member State, regardless of the legislation or collective agreements in force in the latter. Now, this version was rejected by the European legislator and it is intolerable that the judges are able to set themselves up as lawmakers under the pretext of interpreting the law.
Although at times he does well, Mr Andersson is too attached to the ultra-liberal principles which gave rise to this situation for his report to secure our support. This is why we will be abstaining.
in writing. - (SV) The Socialist Group in the European Parliament and the right of centre parties have wholeheartedly supported all of the EU's treaty changes. They have thus contributed to giving the EU institutions, including the European Court of Justice, ever more power over the Swedish labour market. In this way, the EU has become a threat to labour market regulations developed through negotiations and legislation that are firmly anchored in Swedish society.
The report mainly recommends changes to the Posting of Workers Directive. It is thus unable to prevent continued interference by the European Court of Justice in the regulations governing the Swedish labour market. Firstly, the outcome is a compromise between conservatives and socialists - a situation that has led to feeble and contradictory wordings. Secondly, the EU's primary law concerning the internal market (Article 49) takes precedence over the provisions of the Posting of Workers Directive. The European Court of Justice can therefore still come to the same conclusion as in the Laval case.
The EU must not be given tasks that the Member States can take care of themselves, and the labour market really is a matter that should fall to them. The June List therefore recommends a Swedish exemption from EU labour market legislation in order to guarantee that the European Court of Justice cannot, in future, control the Swedish labour market.
We have nonetheless voted in favour of the report because its aim is still the valid one of, as far as possible, preventing the European Court of Justice from interfering in Swedish collective agreements in the future.
We have also supported the amendments recommending more national self-determination on labour market issues but have, of course, voted against the rapporteur's panegyric to the Treaty of Lisbon.
in writing. - (PL) I have decided to vote against Mr Andersson's report on the challenges posed to collective agreements in the European Union.
The rapporteur is critical of the decisions of the European Court of Justice on the Posting of Workers Directive, and calls for a revision of the directive.
I am decidedly against the rapporteur's approach, and also believe that to call for a change in the directive without the requisite analysis at Member State level, particularly in those Member States affected by the judgment of the European Court of Justice, is an unreasonable step taken for political ends. In particular, the formulation used by the rapporteur is an attack on the free provision of services, one of the basic freedoms of the European Union, and is a threat to liberalisation in the provision of services provided by the Services Directive, and to the country of origin principle.
In my view, proper implementation of the Posting of Workers Directive by all Member States, and increased administrative cooperation among them would provide adequate means of guaranteeing, on the one hand, the protection of workers' rights, and, on the other, the freedom to provide services.
I deplore the fact that this House has rejected the amendments, which aimed to give the report some balance.
in writing. - (LT) The Temporary Agency Workers Directive is important in our drive to legalise the free movement of services and workers throughout the Community. Not all Member States are adhering to the requirements of the directive. Sometimes more is being demanded of service providers than was stated in the directive. By distorting the regulations of the directive, services between Member States are being blocked and, in this way, protectionist policies are being concealed. The European Court of Justice (ECJ) investigated the case of the Latvian construction company "Laval”, which was prohibited from providing construction services in Sweden. A collective contract was required according to Swedish law, although the contract was signed in Latvia. The ECJ decided that it is prohibited to make requirements which are additional to or greater than those set out in the directive. The decisions made by the ECJ in the "Laval” and other similar cases are criticised and even questioned in the report and amendments.
I voted against as I believe that the European Parliament is exceeding its remit by interpreting or questioning decisions taken by the ECJ. I do not agree with the statements, which cast doubt on the justice of the ECJ's decisions, and propose that the ECJ's resolutions should not be applied in certain EU countries. With such statements we not only question the competence of the ECJ, we express doubt in its impartiality, risk distorting the EU's institutional system and encourage people's lack of confidence in it. I also disagree with the aim of reviewing and revising the directive. If the directive is not working in some countries as it should, then the Community Members are responsible for this, as they are failing to put the directive's regulations into practice or are applying them inappropriately in national law. The European Commission should observe whether EU directives are transferred to national law correctly and whether national laws are in keeping with the essence and spirit of the directives.
in writing. - (FR) The goal, set by the European Union, of a social Europe is an illusion, the Lisbon Strategy is a failure, and the various magic potions dreamt up by the pro-Europeans to improve living and working conditions are rendered ineffective by the simple fact that Brussels' true vision is ultra-liberal and in the service of globalisation. We want, on the one hand, to prevent social dumping in order to protect workers, whether they are posted or not, and thereby have a balanced internal market, and, on the other, to do everything we can to open up our economic borders a little more through the massive immigration of job seekers and people.
This is just a never-ending illustration of true pro-European schizophrenia. By way of example, we need only note the references to the defunct Treaty of Lisbon made several times in this hotchpotch report. Consequently, we do not see how it could provide a clear vision seeking a balance between the free movement of services and the rights of workers.
The aim of the European Community is to secure the fundamental rights of all citizens, both as regards public life, and on the labour market. Our ideal is to do away with discrimination and uncertainty about the future.
The rapporteur Jan Andersson points out that some judgments of the European Court of Justice may offend some citizens' sense of equality and respect for the labour market. To prevent such situations from arising in the future, Mr Andersson suggests that prompt action is needed to enshrine in legislation amendments which will avert any potential social, economic and political repercussions of the ECJ's judgments. This includes a review of the Posting of Workers Directive and the immediate adoption of the Temporary Agency Workers Directive.
To sum up, I believe that we should adopt the report in the interests of a vision of a united Europe
in writing. - (NL) For many entrepreneurs, there is the temptation to pay their employees as little as possible for the work that they do. Other work-related costs, such as safety and facilities, are also in the balance. Employees, however, can only protect themselves by ensuring that their pay is based on a universally binding collective labour agreement and by adequate legal protection in the country where they work and live.
Both the original objectives of the Services Directive and the recent judgments from the European Court of Justice affect this protection. If these allow less beneficial foreign collective labour agreements or less beneficial foreign legislation to apply, an increasing number of employers will start to go for those cost-saving options, and the income of the employees will fall dramatically.
Some labour under the illusion that the draft EU constitution or the Treaty of Lisbon offer sufficient guarantees against this. Those documents would need to be modified before they could be approved in order to achieve this. There was also the expectation that the Andersson report would offer said guarantees. With the compromises that have been struck in respect of this text, though, this is even less likely than was originally the case. This is why we cannot vote in favour.
It is unacceptable that, on the one hand, public contracts have to be tendered for EU-wide and, on the other, the obligation to pay the agreed minimum wages that are linked to the award has been annulled by the European Court of Justice on grounds that it is incompatible with the Posting of Workers Directive and the Services Directive. The EU is showing its true colours here as a purely economic community that fobs off the socially disadvantaged with peanuts and empty words. It is high time the EU responded to the cries for help by citizens it has been ignoring for too long and attempted to close loopholes and resolve inconsistencies. This report should at least begin to attempt this, but it still leaves too much scope for abuse, which is why I abstained.
I, like the European left, support full recognition of the fundamental rights of the workers. I refused to vote for the Andersson report because, individual positive elements notwithstanding, it still falls short. I feel that this report is a lost opportunity to effectively address the question of workers' rights under primary European law. The exercising of fundamental rights, as acknowledged by the Member States, in the ILO conventions and in the European Social Charter, including the right of negotiation, cannot depend on the uncontrolled discretion of the judge and always come second, because it is based on a legislative source lower down the hierarchy. The right of trade union action must not be jeopardised. A 'social protection clause' needs to be included in the Treaties.
in writing. - (SV) In the course of the day, Mr Andersson's report on the future of collective agreements in Europe following, for example, the Laval judgment, was voted through. The Socialist Group in the European Parliament demanded that current EU legislation - what is known as the Posting of Workers Directive - be torn up in order to guarantee that Sweden is able to retain its collective agreements.
I have, on the other hand, been active both in the Committee on Internal Market and Consumer Protection and before plenary with a view to ensuring that the issue is, in the first place, debated at the right level: national level. The reason is that I believe that the strategy on the part of the PSE Group is badly thought out. By again and again trying to bring the Laval judgment up to European level instead of resolving it by means of Swedish legislation, pressure is created for more joint labour market legislation - which is what caused our current problems right from the start. When 27 Member States are in agreement, it goes without saying that it is inconceivable that Sweden alone should pass legislation that is precisely to our own liking. After all, our model is unique in a European context. Since Mr Andersson and Parliament accepted my proposal not to tear up the Posting of Workers Directive until national investigations had clarified that this really was necessary, I considered that I could nonetheless vote in favour of the report.
in writing. - I thank our rapporteur, Jan Andersson, for his report on this very important subject.
Recent cases before the ECJ, and indeed that Court's judgments, mean that workers' rights and workers' solidarity through collective agreements are being threatened by companies whose only priority is profit, and if that means undermining workers' rights, then so be it: they are prepared to do just that.
The European social model that we are rightly proud of is under attack and seriously under threat from profiteers.
The threat of imported cheap labour is a reality, brought in through the back door by unscrupulous employers under the guise of free movement.
The free movement principle was never intended to be a tool for cheap labour or as a principle by which workers' social conditions can be diluted. What Jacques Delors would have made of this would be of great interest.
The Viking and Laval judgments are an attack on trade unions and workers' rights. That is why Mr Andersson's report is badly needed and why I will support it. It restores the balance so clearly abandoned by the ECJ in its recent judgments.
in writing. - (DA) The rulings of the European Court of Justice in the Vaxholm/Viking Line/Rüffert/Luxembourg cases have clearly taken the side of the internal market and the right of establishment at the cost of the rights of workers, including the right to strike to avoid social dumping.
The rulings of the European Court of Justice have not come out of the blue, however. They are based on the fundamental treaties of the EU, supplemented by a vague Posting of Workers Directive.
If a majority in the European Parliament really wanted to defend the interests of workers it would require fundamental changes to the EU Treaties, in the form of a legally binding social protocol, for example, which would set the basic rights of workers above the internal market and the right of establishment.
The final version of the Andersson report, which is a result of cooperation between the socialist rapporteur and the conservatives, does not impose this crucial requirement. The report does not even manage to demand the revision of the Posting of Workers Directive. This means it is just a lot of hot air surrounded by a lot of nice words and wishes.
The People's Movement has tabled a number of amendments, for example, that regulation of the right to take industrial action should remain a national matter. All of these amendments have been rejected by the socialist-conservative alliance.
In the light of this, the People's Movement cannot support the Andersson report in the final vote. Instead, we will continue working to protect workers against poorer wages and working conditions, for which the judgments of the European Court of Justice have paved the way.
, in writing. - (SV) The report on collective agreements in the EU is an expression of opinion with no legal value. Its intention is to strengthen employees' positions following the Laval judgment, but the content of the report is, unfortunately, very far from being on a par with this intention.
It would be wrong to renegotiate the EU's Posting of Workers Directive, as proposed in the report. To do so would be to risk making things worse for employees. It is a risk we are not prepared to take because the conservative forces dominate the whole EU system.
There are no wordings in the report about the right to strike having to take precedence over the freedom of the market and of this needing to be written in to a socially binding protocol to the Treaty of Lisbon. The Confederal Group of the European United Left/Nordic Green Left tabled a number of amendments about this, but they were rejected by a large majority.
It falls to Sweden to include an exemption in the Treaty of Lisbon, stating that the effects of the Laval judgment have no bearing on Sweden. However, this amendment by the GUE/NGL Group was also rejected. The report instead praises the Treaty of Lisbon, in spite of the fact that the treaty does not in any way alter the Laval judgment but only confirms it.
The report attempts to address the reactions of the working class and workers in general to the unacceptable rulings by the Court of Justice of the European Communities (ECJ) finding strikes by workers to be illegal, because the framework within which and the way in which the workers fight conflict with the Maastricht Treaty and the Lisbon Treaty, which safeguard the competitiveness and the freedom of movement and action of capital in the Member States of the EU as a fundamental, incontestable principle. It defends the grassroots policy and reactionary nature of the EU. It attempts to persuade workers that it is allegedly possible through the EU for there to be a 'balance' between the rights of workers and the right of movement of capital, in order to take advantage of every opportunity for greater exploitation of the working and grassroots classes, thereby safeguarding and increasing the profits of the monopolies.
It is along these lines that the European parties who only see one way forward are spreading the dangerous illusion among the workers that the EU can also acquire a 'social face' and that the EU and capital can acquire social awareness through 'social protection clauses'.
The anti-grassroots attack by the EU against the most fundamental rights of workers shows that the EU cannot change. It was created and exists to loyally serve the interests of the monopoly business groups and to safeguard the exploitation of the working class.
in writing. - (SV) I have voted against the report. Further regulations at EU level would, however, probably strengthen the power of the European Court of Justice. My view is that issues in the area of labour market policy should not be decided by the European Court of Justice but by the Swedish Parliament and/or the two sides of industry.
I voted against the positive wordings concerning the Treaty of Lisbon and do not believe that the Charter of Fundamental Rights should be legally binding since there would then be a danger of legislative power in practice being shifted from the Swedish Parliament to the European Court of Justice.
I voted for the new EU-Vietnam Partnership and Cooperation Agreement, which will include a clear clause on human rights. I would, however, like to emphasise the need in this context for set conditions to be met by the Vietnamese Government. It must commit itself to ensuring cooperation, greater respect for human rights and religious freedom, by repealing the provisions in its law that criminalise dissent and by putting an end to censorship.
in writing. - We fully support the respect for human rights and democratic principles, as outlined in the EU-Vietnam Cooperation Agreement, and believe that there is a need for improvement by Vietnam in this regard.
Such principles are universal, and should be applied equally in relation to all countries, inside and outside the EU.
Therefore, we are voting in favour of this resolution, despite the rather unbalanced way in which it is presented.
in writing. - (PT) With regard to the second round of talks on a new partnership and cooperation agreement between the European Union and Vietnam, which were held yesterday and the day before that in Hanoi, a majority of this Parliament has adopted a resolution which seems more like an exercise in hypocrisy and instrumentalisation of human rights.
On reading its content, we could question why this majority in Parliament has not also proposed making the future agreement dependent on a clause ensuring respect for democracy and human rights on the part of the EU.
How useful and educational it would be for the EP, for example, to 'ask' the Member States and the EU to refrain from collaborating with and/or whitewashing the criminal CIA flights, to respect the human rights of immigrants, flagrantly violated in the 'return directive', to respect the democratically and sovereignly expressed will of the French, Dutch and Irish people who rejected the proposed 'Constitutional'/'Lisbon' Treaty, to respect international law, particularly with regard to Kosovo, and to stop pretending that they can give lessons to the world ...
What would happen if Vietnam were doing all this? Would the EP agree to negotiate under those conditions? Would it agree to reciprocally apply this clause? Obviously not, because 'dialogue' and the 'clause' are only for others ...
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the motion for a resolution on democracy, human rights and the new EU-Vietnam Partnership Agreement. Dialogue between the European Union and Vietnam needs, in fact, to translate into concrete improvements in human rights, which are too often brutally violated. I firmly support this motion, as Vietnam must put an end to censorship of the media and repeal legal provisions restricting freedom of worship and political and religious freedom if it wants to take an active part in the international community. Furthermore, Vietnam must cooperate with the United Nations on the subject of these rights and freedoms.
I therefore back this motion and echo the call on the Commission to establish clear benchmarks for the evaluation of the current development projects in Vietnam in order to ensure their compliance with the human rights and democracy clause.